Lumpkin, J.
1. “The alternative road law contained in the Political Code, when duly adopted for a county, only repeals therein so much of the old road law as is inconsistent with it. Section 520 of the Political Code is not inconsistent with such alternative road law, and must be *705complied with before a new public road can be lawfully established in a county wherein such alternative road law is operative.” Howell v. Commissioners of Chattooga County, 118 Ga. 635 (45 S. E. 241). It follows that when a new public road has been established in accordance with section 520 of the Political Code, such procedure is not objectionable, whether or not the alternative road law has been adopted in the county where the road runs.
Submitted June 24,
Decided December 21, 1907.
Certiorari. Before Judge Reagan. Henry superior court. October 18, 1906.
Brown & Broiun, for plaintiffs. G. W. Bryan, for defendants.
2. The evidence was sufficient to sustain the judgment of the ordinary, and there was no error in overruling the certiorari. •
3, Questions argued in the brief of counsel for plaintiff in error as grounds of reversal, but not appearing to have been made or passed on in the , court below,.will not be decided.

Judgment affirmed.


All the Justices concur, except Holden, J., who did not preside.